DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on February 04, 2021, amended claims 1, 7, 9, 15, and 17 are entered. Claims 1-20 are pending
 Response to Arguments
In amending in reply to a rejection of claims in an application …, the applicant … must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant … must also show how the amendments avoid such references or objections.  37 CFR 1.111(c) (Emphasis Added).

With respect to the arguments against the rejections under 35 USC 103, Applicant merely alleges that the prior art does not disclose the claimed limitations.  
At p. 9 of the Reply, Applicant states “Posio … fails to this feature, and none of the additionally applied art cures this deficiency.”  The Reply fails to clearly show how the amendment avoids Taylor, Posio and/or Fonte.
At p. 9 of the Reply, Applicant states “Posio does not teach ‘detecting a sensor of a wearable device associated with the user’ as recited in claim 1.”  The Reply fails to state an argument.  The previous Office Action established a prima facie case of obviousness that Posio teaches “detecting a sensor of a wearable device associated with the user” at p. 3, ln 7-14.  The Reply merely alleges that Posio fails to teach the claim limitation and therefore does not rebut the prima facie case of obviousness.  The rejection in view of Posio is maintained.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.")....  MPEP 2163 II. A.

Claims 1, 9 and 17 recite “determining a type of the blood flow metric based on the sensor.”  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed.  The specification describes an event type (para [0041]), a sensor type (para [062]), and a sensor data type (para [088]), but does not describe “determining a type of the blood flow metric based on the sensor.”
The dependent claims inherit and do not remedy the deficiencies of independent claims 1, 9 and 17.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140243663 A1 to Taylor in view of US 20170340920 A1 to Posio and US 7129836 B2 to Lawson.
	As to claims 1, 9 and 17, Taylor teaches a computer-implemented method of calculating blood flow metrics using sensor data, the method comprising: 
receiving or accessing a user-specific anatomical model and a first set of physiological characteristics of a user (abstract, [0106]); 
computing or receiving a first value of a blood flow metric of the user based on the user-specific anatomical model and the first set of physiological characteristics (abstract; [0107]-[0108]); 
computing a second value of the blood flow metric of the user based on the user- specific anatomical model and the activity received data (adjusting boundary conditions based on data concerning patient’s physical conditions such as exercise [0226], [0238]).
	Taylor does not teach detecting a sensor of a wearable device associated with the user; 

	Taylor and Posio do not teach determining a type of the blood flow metric based on the sensor.  Lawson teaches determining a type of the blood flow metric based on the sensor (“a second input of the acquisition device is configured to receive data from a sensor associated with a type of monitoring, the type of monitoring selected from a group consisting of cardiac output ….” Claim 5; the interpretation of “blood flow metric” as cardiac output is consistent with Applicant’s specification at para [038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the type of blood flow metric based on the sensor to accurately label incoming data for analysis.

As to claims 2, 10 and 18, Taylor, Posio and Lawson make obvious the computer-implemented method of claim 1. Taylor further teaches: determining a blood flow model to use to compute the second value of the blood flow metric; and updating the blood flow model based on the received sensor data ([0226], [0238]).

As to claims 3, 11 and 19, Taylor, Posio and Lawson make obvious the computer-implemented method of claim 2. Taylor further teaches wherein the blood flow model is based on a user-specific boundary condition, and updating the blood flow model comprises updating the user-specific boundary condition based on the sensor data ([0226], [0238]).

As to claims 4, 12 and 20, Taylor, Posio and Lawson make obvious the computer-implemented method of claim 2. Taylor further teaches wherein the blood flow model is based on the user-specific anatomical model, and updating the blood flow model comprises updating the user-specific anatomical model based on the sensor data ([0226], [0238]).
Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Posio and Lawson as applied to claim 1 and 9 above, and further in view of US 9,087,147 to Fonte (cited by Applicant).
As to claims 5 and 13, Taylor, Posio and Lawson do not teach receiving stored sensor data associated with the user, wherein the stored sensor data is collected at a first point in time prior to collection of the sensor data of the user's blood flow or collection of the sensor data of the user's physiological characteristics; determining a blood flow model based on the stored sensor data; and computing the second value of the blood flow metric of the user further based on the determined blood flow model.  Fonte discloses receiving stored sensor data associated with the user, wherein the stored sensor data is collected at a first point in time prior to collection of the sensor data of the user's blood flow or collection of the sensor data of the user's physiological characteristics (“already obtained” col 48, In 3-7; “prior Ml” col 48, In 10); determining a blood flow model based on the stored sensor data (col 48, In 11-31); and computing the second value of the blood flow metric of the user further based on the determined blood flow model (col 20, In 24-30; col 27, In 25-48; cl 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the stored data of Fonte in the method of Taylor, Posio and Lawson to correlate data taken over time with needed adjustment of the model.

As to claims 6 and 14, Taylor, Posio and Lawson do not teach receiving stored sensor data associated with an individual other than the user; determining a blood flow model based on the stored sensor data; and computing the second value of the blood flow metric of the user further based on the determined blood flow model. Fonte discloses receiving stored sensor data associated with an individual other than the user (“population of patient-specific data” col 51, In 35-43); determining a blood flow model 

As to claims 7 and 15, Taylor, Posio and Lawson do not teach identifying a user group associated with the user; identifying the individual based on the user group associated with the user. Fonte discloses identifying a user group associated with the user; identifying the individual based on the user group associated with the user (col 48, In 7-10; col 49, In 8-14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify a user group and the individual as taught by Fonte in the method of Taylor, Posio and Lawson to adjust the model based on data from a population with characteristics closest to the individual.

As to claims 8 and 16, Taylor, Posio and Lawson do not teach detecting selecting the sensor as a data source for the sensor data based on the blood flow metric to be computed. Fonte teaches adjusting the model based on selected physiological conditions (col 66, ln 46-49). It would have been obvious to one of ordinary skill in the art to select one of the corresponding sensors 200-216 as a data source for the desired blood flow information to provide the correct data needed for adjusting the model.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. McCrosky/             Primary Examiner, Art Unit 3791